DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I; species 1, subspecies A (fig. 4A, partially submerged product); species 2, subspecies A (fluorinated organic compound as the flame retardant) in the reply filed on February 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-5 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 21, 2022. 
NOTE:  The February 21, 2022 claims includes claims 21-30.  However, a preliminary amendment exists, and the August 5, 2020 claims indicates claims 21-30 have been canceled (these claims, if pending, would be associated with the non-elected invention).  Clarification regarding the correct status of claims 21-30 (withdrawn or canceled) is respectfully requested in Applicant’s next response.
Information Disclosure Statement
The information disclosure statements filed June 3 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received on May 26, 2020 are acceptable.
Claim Warning
Applicant is advised that should claim 11 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 10 is objected to because of the following informalities:  it recites Ag twice (line 2).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 12, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0292628/WO 2020/009754 (Prentice et al.; note: both documents are related to the same PCT and have the same figure and paragraph citations, however, they have different prior art applicability dates), in view of US 2020/0136175 (Qiu) and US 2011/0206968 (Nishimura et al.). 
	As to claim 1, Prentice et al. teach a battery cooling and fire protection system, comprising: a plurality of battery cells (as seen in fig. 3; battery pack indicated in para 0063).  Although Prentice does not specifically state the structure of a battery, an 
	Prentice et al. do not teach (a) at least one heat spreader element disposed at least partially inside the protective housing (of the battery cell components), such that the cooling liquid is in thermal communication with the heat spreader element and transports heat away from the battery cells through the heat spreader element to the cooling liquid, or (b) the other component of the cooling liquid comprises a fire protection or fire suppression substance.
	With respect to (a): Qiu teaches the presence of a cell [4] containing the necessary portions of a battery (positive electrode (cathode) and negative electrode (anode), electrolyte therebetween) (abs; para 0032; figs. 1-2A) with an associated protective housing (outer casing [1]). Additionally, there is a heat spreader element (heat conducting and collecting body [5] as connected/integrated into a respective current collector forming a heat convergence path [11] that is in thermal communication with a heat exchanger [7] 
	With respect to (b): Nishimura et al. teach that a cooling medium includes a mixture comprises a fire protection or fire suppression substance (fire-retarding medium) (para 0021).  Combining the teaching of Nishimura et al. (having a fire protection/suppression substance within the cooling medium) with that of Prentice et al. (cooling medium with an undisclosed other component for added desirable activities/benefits) (i.e. having the fire protection/suppression substance as the other component) would yield the predictable result of providing a cooling medium for the cell system.  Therefore it would have been Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 7, Prentice et al. teach the case (housing [150]) has at least a first port and a second port (portions attached to first duct [130] and third duck [134]) configured to allow the cooling liquid to flow through the case with the battery cells being 2Docket ID - Battcooling_4 partially or fully submerged in the cooling liquid (para 0064; fig. 3; partially submerged, applicable to elected species 1, subspecies A).
	As to claim 8, Prentice et al. teach the cooling liquid is in fluid communication with an external cooling device selected from a heat sink, a heat pipe, a vapor chamber, a stream of flowing fluid, a thermoelectric device, a heat exchanger, a radiator, or a combination thereof (heat exchanger [160]) (fig. 1; para 0072).  
	As to claim 12, the combination renders this limitation obvious, since Qiu, relied upon to render obvious the heat spreader, teaches an integral current collector and heat colleting body (para 0017), and thus, the current collector can be seen to be part of the heat spreader; accordingly, the heat spreader element is in physical or thermal contact 
	As to claim 15, the combination renders this limitation obvious, since Qiu, relied upon to render obvious the heat spreader, teaches an integral current collector and heat colleting body (para 0017), and thus, the current collector can be seen to be part of the heat spreader; accordingly, the heat spreader element is in a heat-spreading relation to the anode or the cathode and draws heat therefrom during an operation of the battery cells (see also para 0003-0004, which indicates that heat dissipation and operation is important, and para 0017 which indicates heat is dissipated quickly).  See the rejection to claim 1 for full details regarding the reasons for combination, incorporated herein but not reiterated herein for brevity’s sake.
	As to claim 17, the combination renders this limitation obvious, since Qiu, relied upon to render obvious the heat spreader and its relationship to the cell, has an anode terminal and a cathode terminal for operating the battery and the heat spreader element is in thermal contact with the 3Docket ID - Battcooling_4 anode terminal or the cathode terminal wherein the anode terminal or the cathode terminal is configured to spread heat to the cooling liquid (as it is adjacent to the positive plate cover [2]/terminal [3] or negative in many embodiments; fig. 1, 2A, 4-6; para 0021-0022, 0024-0026).  See the rejection to claim 1 for full details regarding the reasons for combination, incorporated herein but not reiterated herein for brevity’s sake.

	As to claim 19, Prentice et al. embodies a lithium-ion battery (para 0025), as well as a magnesium-ion battery, aluminum-ion battery, a lead acid battery, and a supercapacitor (para 0063, 0070).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice et al. in view of Qiu and Nishimura et al., as applied to claim 1 above, and further in view of US 7476486 (Lam et al.). 
	As to claim 2, the Nishimura et al., relied upon to render obvious the presence of a fire protection/suppression substance, teaches a phosphoric acid ester substance (para 0021).  (See the rejection to claim 1 for full details of the combination incorporated herein but not reiterated herein.)  No teaching to the fire protection or fire suppression substance comprises a fluorinated organic compound is present (as applied to elected species 2, subspecies A).
	However, Lam et al. teaches of known flame retardants including fluorinated organic compounds, such as fluorinated ketones, specifically R’(C=O)R” where R’ is a perfluoroalkyl group and R” is a perfluoroalkyl group or alkyl group, exemplifying a perfluoroketone such as dodecafluoro-2-methylpentan-3-one (col. 1, lines 58-66).  The Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to claim 3, Nam et al., relied upon to render obvious a fluorinated organic compound as a fire prevention/suppression substance teaches fluorinated ketones (col. 1, lines 58-66).  See the rejection to claim 2 for full details regarding the reasons for combination, incorporated herein but not reiterated herein for brevity’s sake.
	With respect to claim 4, Nam et al., relied upon to render obvious a fluorinated organic compound as a fire prevention/suppression substance teaches fluorinated ketones, such as R’(C=O)R” where R’ is a perfluoroalkyl group and R” is a perfluoroalkyl (col. 1, lines 58-66).  (Note: This teaching overlaps CnF2nO (6<n<20), as the teaching does not limit n; thus the teaching renders obvious the claimed invention.)  See the .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice et al. in view of Qiu and Nishimura et al., as applied to claim 1 above, and further in view of US 2013/0108897 (Christian et al.). 
	As to claim 9, Qiu, relied upon to render obvious the heat spreader element does not state what material is used.
	However, Christian et al. teach of heat spreaders (heat exchange members) for batteries made of graphene which has directional conductivities therein – at least about 1000 W/m-K and less than about 100 W/m-K (both overlapping the claim range of from 10 to 1850 W/mK) (para 0011).  The motivation for having a heat spreader with directional heat transfer of least about 1000 W/m-K in one direction and less than about 100 W/m-K in a different direction is to allow the heat exchange to travel in a desired direction (para 0011).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) for having a heat spreader with directional heat transfer of least about 1000 W/m-K in one direction and less than about 100 W/m-K in a different direction (both lying within the claimed range) is to allow the heat exchange to travel in a desired direction.
Claims 10, 11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice et al. in view of Qiu and Nishimura et al., as applied to claim 1 above, and further in view of US 2017/0062884 (Frutschy et al.).  
As to claim 10, Qiu, relied upon to render obvious the heat spreader element does not state what material is used.
	However, Frutschy et al. teach the use of materials such as graphene (a graphene film), copper (Cu), aluminum (Al), brass, steel, or nickel (Ni) for heat spreaders (para 0055).  The substitution of one know heat spreader material (graphene, Cu, Al, brass, steel, or Ni, as in Frutschy et al.) for another (undisclosed in Qiu) would yield the predictable result of acting as heat spreader. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute graphene, Cu, Al, brass, steel, or Ni (recognized in Frutschy et al.) as the heat spreader material (undisclosed in Qiu) as the heat spreader material, as the substitution would yield the predictable result providing a heat spreader.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claims 11 and 14, the combination renders obvious materials such as Cu, Al, bras, steel, or Ni (para 0055 in Frutschy et al.).  As the claims only further define the graphene film without requiring a graphene film embodiment, the claim language is met.  See * below for an alternate rejection wherein the graphene film is specifically rendered obvious.
	As to claim 16, Qiu, relied upon to render obvious the heat spreader element does not state the thickness of the heat spreader element (about 0.1 m to about 1 mm).  

*Alternately, claims 11 and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice et al. in view of Qiu and Nishimura et al., as applied to claim 1 above, further in view of Frutschy et al. as applied to claim 10 above, and further in view of US 2015/0169015 (Yebka et al.). 
	As to claims 11 and 14, Frutschy et al. render obvious the use of graphene (graphene film) (para 0055).  See the rejection to claim 10 for full details, incorporated herein but not reiterated herein for brevity’s sake.
	Frutschy et al. do not teach that the graphene film comprises a graphene selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, or a combination thereof.  
	However, Yebka et al. teaches of a thermally conductive material including graphene, wherein the graphene may be bonded via a metal oxide and hydrogen (hydrogenated graphene) (para 0034). The substitution of hydrogenated graphene (recognized by Yebka et al.) for graphene (recognized by Yebka et al. and Frutschy et Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice et al. in view of Qiu and Nishimura et al., as applied to claim 1 above, further in view of Frutschy et al. as applied to claim 10 above, and further in view of US 2017/0222220 (Busnaina et al.). 
	As to claim 13, Frutschy et al. render obvious the use of graphene (graphene film) (para 0055).  See the rejection to claim 10 for full details, incorporated herein but not reiterated herein for brevity’s sake.  No teaching regarding the graphene film has a thermal conductivity no less than 600 W/mK is present.
	However, Busnaina et al. teach of the use of a current collector that is part of a heat transfer mechanism for the battery (para 0053) (similar structure to Qiu).  Specifically the thermal conductivity is at least about 3000 W/mK (para 0024).  The motivation for having a high thermal conductivity (at least about 3000 W/mK) associated with a heat spreader (within the cell) is to enhance thermal transport from the inner electrode to the cell surface during battery operation, thus mitigating decomposition reaction in lithium ion .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-15, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, 13-20, and 22-24  of copending Application No. 16/899026 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending claims 1-2 read on currently pending claim 1.
Copending claim 6 reads on currently pending claim 2.
Copending claim 7 reads on currently pending claim 3.
Copending claim 8 reads on currently pending claim 4.
Copending claim 13 reads on currently pending claim 8.

Copending claim 15 reads on currently pending claim 10.
Copending claim 16 reads on currently pending claim 11.
Copending claim 17 reads on currently pending claim 12.
Copending claim 18 reads on currently pending claim 13.
Copending claim 19 reads on currently pending claim 14.
Copending claim 20 reads on currently pending claim 15.
Copending claim 22 reads on currently pending claim 17.
Copending claim 23 reads on currently pending claim 18.
Copending claim 24 reads on currently pending claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759